DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/322,049 filed on 5/17/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (including dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1 and 10, the claim recites different elements for the same components described in the drawing and the specification. 
1) Per published specification, para [0086]. The rotation controlling unit 36 corresponds to i) a two-phase voltage command value deriving unit, ii) a three phase voltage command value deriving unit and iii) a generating unit. It is not clear how the one component shown in the drawing, component 36, corresponds to three different elements that have different functions; whereas the drawing and the specification’s description with respect to Fig. 2 teaches just the component 36 as the sole component having these different functions. The drawing shows just one component 36.
2) Para [0060] of the published specification states that “when the two-phase voltage command values Vdr, Vqr derived in the current cycle are different from the two-phase voltage command values Vdr, Vqr derived in the previous cycle, a line voltage that is different from the currently applied line voltage needs to be applied to the three-phase coils 24u, 24v, 24w”. Fig. 3 step S103 mentions whether the voltage command values have been changed or the same. “the same” in the limitation of claim 1, i.e. “…voltage command values are the same…” (see  page 2 line 5) is interpreted as not being changed from previous values (not to confuse with the voltage commands being the same value). Applicant is advised to change the language here to “…voltage command values are not changed from previous values...”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2018/0102723) in view of Miki (US 2021/0214000).

Regarding claim 1, as best understood, Kawashima teaches:
An inverter controller (in-vehicle inverter driving device 14) configured to control an inverter circuit (inverter circuit 30) that drives a vehicle on-board electric motor (electric motor 11) by using a vehicle on-board electricity storage device (in-vehicle electricity storage device 104), wherein
 the vehicle on-board electric motor includes three-phase coils (electric motor 11 is a three-phase), 
the inverter crcuit includes three-phase switching elements ([0036]: The inverter circuit 30 includes u-phase switching elements Qu1, Qu2 corresponding to the u-phase coil 24u, v-phase switching elements Qv1, Qv2 corresponding to the v-phase coil 24v, and w-phase switching elements Qw1, Qw2 corresponding to the w-phase coil 24w), 
the inverter controller comprising: 
a speed acquiring unit configured to acquire a rotation speed of the vehicle on-board electric motor (position/speed estimation section 44); 
a voltage acquiring unit configured to acquire a power supply voltage, which is a voltage of the vehicle on-board electricity storage device ([0041]: voltage sensor 41 for detecting the input voltage Vin); 
a two-phase voltage command value deriving unit configured to derive two-phase voltage command values based on an external command value delivered from an external device and an acquisition result of the speed acquiring unit ([0044]: command value deriving section 45 derives two-phase voltage command values Vdr, Vqr, based on external command value from the air-conditioning ECU and an acquisition result of the position/speed estimation section 44) the two-phase voltage command values being target values of voltages applied to a d-axis and a q-axis of the vehicle on-board electric motor ([0044]: the two-phase voltage command values Vdr, Vqr are composed of the d-axis voltage command value Vdr and the q-axis voltage command value Vqr. The d-axis voltage command value Vdr is a target value of the voltage applied to the d-axis of the electric motor 11, and the q-axis voltage command value Vqr is a target value of the voltage applied to the q-axis of the electric motor 11);
 a three-phase voltage command value deriving unit configured to derive three-phase voltage command values applied to the three-phase coils based on the two-phase voltage command values (two-phase/three-phase converter 47 derives three-phase voltage command values Vur, Vvr, Vwr based on Vdr and Vqr); and 
a generating unit configured to generate a pulse-width modulation (PWM) signal based on the three-phase voltage command values and a carrier signal ([0049]: PWM control section 50 generates a PWM signal based on the three phase voltage command values Vur, Vvr, Vwr and a carrier wave signal), wherein
 the inverter controller is configured to subject the three-phase switching elements to pulse-width modulation (PWM) control using the PWM signal ([0049]: the in-vehicle inverter device 14 includes a PWM control section 50, which performs PWM-control of the switching elements); and 
the three-phase voltage command value deriving unit is configured such that, in a situation in which the two- phase voltage command values are the same, the three-phase voltage command value deriving unit derives, by switching at a switching period, sets of the three-phase voltage command values of which line voltages of the three-phase coils are the same ([0049]:  PWM control section 50, which performs PWM-control of the switching elements Qu1 to Qw2. The PWM control section 50 performs the PWM-control of the switching elements Qu1 to Qw2 based on the input voltage Vin, the three-phase voltage command values Vur, Vvr, Vwr) and variation ranges are different (Figs. 8-9 show different variation ranges for first correction command value and second correction command values; thus, variation ranges of the 3-phase voltage command value are different).
Kawashima doesn’t explicitly teach:
the three-phase voltage command value deriving unit is configured such that, in a case in which a voltage utilization factor, which is calculated based on the two-phase voltage command values and the acquisition result of the voltage acquiring unit, is less than or equal to a predetermined utilization factor threshold.
However, Miki teaches in para [0004]-[0005], the motor control signal generation means estimating an expected voltage utilization ratio, which is a ratio of requested output voltages to the maximum voltage applicable to the driving circuit, based on rotational angular velocity of the motor and current command values in the d/q coordinate system and corrects the current command values lest (to avoid the risk of ) the estimated expected voltage utilization ratio exceed a predetermined value equivalent to a voltage saturation limit. Further the motor control signal generation means calculates a d-axis current command value in order to perform field-weakening control lest (to avoid the risk of ) the estimated expected voltage utilization ratio exceed the predetermined value. Thus the voltage utilization factor remains less than or equal to a predetermined utilization factor threshold and the two phase voltage command values are the same, unchanged because the voltage utilization factor does not exceed the predetermined value and the motor control signal generation means doesn’t have to calculate new values since the threshold is not exceeded and no need to correct by reducing a q-axis current command value (see para [0005]). The line voltages are the same, that is the AC voltages are not changed since the q-axis current command value is not corrected, i.e. the voltage utilization ratio has not exceeded the threshold.
Given the teaching of Miki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inverter controller of Kawashima with generation of voltage utilization factor that is less than or equal to a predetermined utilization factor threshold, the two-phase voltage command values are not changed, the three-phase voltage command value deriving unit derives by switching and the three-phase voltage command values of which AC voltage of the voltage coils are not changed in order to provide the maintenance of  the energy efficiency of the motor and motor operating noise. 

Regarding claim 2, as best understood, Kawashima teaches:
The inverter controller according to claim 1, wherein the inverter controller is configured to subject the three-phase switching elements to the PWM control by outputting the PWM signal to the three-phase switching elements at a predetermined output period, and the switching period is the output period ([0049]: The PWM control section 50 generates a PWM signal based on the three phase voltage command values, the input voltage and a carrier wave signal. Carrier wave signals have predetermined period; and the PWM control follows the period of the carrier wave signal. [0055]: PWM control section periodically performs PWM control process to perform PWM control of the switching elements. Figs. 8-9).

Regarding claim 3, as best understood, Kawashima teaches:
The inverter controller according to claim 1, wherein the switching period is the same as a carrier period, which is a period of the carrier signal ([0049]: The PWM control section 50 generates a PWM signal based on the three phase voltage command values, the input voltage and a carrier wave signal. Carrier wave signals have predetermined period; and the PWM control follows the period of the carrier wave signal. [0055]: PWM control section periodically performs PWM control process to perform PWM control of the switching elements. Figs. 8-9).  

Regarding claim 4, as best understood, Kawashima teaches:
 The inverter controller according to claim 1, wherein the three-phase voltage command value deriving unit is configured to derive, as sets of the three-phase voltage command values of which line voltages of the vehicle on- board electric motor are the same ([0049]:  PWM control section 50, which performs PWM-control of the switching elements Qu1 to Qw2. The PWM control section 50 performs the PWM-control of the switching elements Qu1 to Qw2 based on the input voltage Vin, the three-phase voltage command values Vur, Vvr, Vwr) and variation ranges are different, at least first three-phase voltage command values, and second three-phase voltage command values(Figs. 8-9 show different variation ranges for first correction command value and second correction command values; thus, variation ranges of the 3-phase voltage command value are different), of which a variation range is wider than that of the first three-phase voltage command values ([0098]-[0105]: shifting correction amount α is set to be larger).  

Regarding claim 5, as best understood, Kawashima teaches:
The inverter controller according to claim 4, wherein the three-phase voltage command value deriving unit is configured to switch, at the switching period, the derived three-phase voltage command values alternately to the first three-phase voltage command values and the second three-phase voltage command values (Figs.8-9).  
 
Regarding claim 6, as best understood, Kawashima teaches:
The inverter controller according to claim 4, wherein
 the first three-phase voltage command values are three-phase reference command values, of which a neutral point potential is constant ([0096]: before shifting correction,  the neutral point potential is constant since it’s before correction) and 
the second three-phase voltage command values are three-phase change command values, which are obtained by superimposing the neutral point potential, which has a neutral point amplitude, on the three-phase reference command values ([0096]: based on this para, the shifting correction refers to a correction process in which the PWM control section 50 shifts correction amount from modulation command values and this shifts the neutral point voltage; thus the second three phase voltage command values are developed/superimposed by the correction amount).

Regarding claim 8, as best understood, Kawashima teaches:
The inverter controller according to claim 4, wherein the first three-phase voltage command values are values of a three-phase modulation method, and the second three-phase voltage command values are values of a two-phase modulation method (Fig. 2 shows two deriving sections 46a and 46b). 
 
Regarding claim 9, as best understood, Kawashima teaches:
The inverter controller according to claim 4, the inverter controller further comprising: first mapping data that is used to derive the first three-phase voltage command values (Fig. 8 is a graph of a first correction command value and is based on first mapping data since the inverter driving device 14 is a controller having electronic components such as a CPU and a memory- see [0040]); and second mapping data that is used to derive the second three-phase voltage command values(Fig. 9 is a graph of a second correction command value and is based on second mapping data since the inverter driving device 14 is a controller having electronic components such as a CPU and a memory- see [0040]), wherein the three-phase voltage command value deriving unit switches the mapping data to be referred to, thereby switching the three-phase voltage command values to be derived (Fig. 5 shows the switching between S102 and S103 based on the mapping data to be referred to).  

Regarding claim 10, as best understood, Kawashima teaches:
A vehicle on-board fluid machine ([0001]: an in-vehicle fluid machine) comprising: 
a vehicle on-board electric motor (electric motor 11);
 an inverter circuit (inverter circuit 30) configured to drive the vehicle on-board electric motor by using a vehicle on-board electricity storage device (in-vehicle electricity storage device 104); and 
an inverter controller (in-vehicle inverter driving device 14) configured to control the inverter circuit, wherein
 the vehicle on-board electric motor includes three-phase coils (electric motor 11 is a three-phase),
 the inverter circuit includes three-phase switching elements ([0036]: The inverter circuit 30 includes u-phase switching elements Qu1, Qu2 corresponding to the u-phase coil 24u, v-phase switching elements Qv1, Qv2 corresponding to the v-phase coil 24v, and w-phase switching elements Qw1, Qw2 corresponding to the w-phase coil 24w), 
the inverter controller includes: 
a speed acquiring unit configured to acquire a rotation speed of the vehicle on-board electric motor (position/speed estimation section 44); 
a voltage acquiring unit configured to acquire a power supply voltage, which is a voltage of the vehicle on-board electricity storage device ([0041]: voltage sensor 41 for detecting the input voltage Vin); 
a two-phase voltage command value deriving unit configured to derive two-phase voltage command values based on an external command value delivered from an external device and an acquisition result of the speed acquiring unit ([0044]: command value deriving section 45 derives two-phase voltage command values Vdr, Vqr, based on external command value from the air-conditioning ECU and an acquisition result of the position/speed estimation section 44) the two-phase voltage command values being target values of voltages applied to a d-axis and a q-axis of the vehicle on-board electric motor ([0044]: the two-phase voltage command values Vdr, Vqr are composed of the d-axis voltage command value Vdr and the q-axis voltage command value Vqr. The d-axis voltage command value Vdr is a target value of the voltage applied to the d-axis of the electric motor 11, and the q-axis voltage command value Vqr is a target value of the voltage applied to the q-axis of the electric motor 11);
 a three-phase voltage command value deriving unit configured to derive three-phase voltage command values applied to the three-phase coils based on the two-phase voltage command values (two-phase/three-phase converter 47 derives three-phase voltage command values Vur, Vvr, Vwr based on Vdr and Vqr); and 
a generating unit configured to generate a pulse-width modulation (PWM) signal based on the three-phase voltage command values and a carrier signal ([0049]: PWM control section 50 generates a PWM signal based on the three phase voltage command values Vur, Vvr, Vwr and a carrier wave signal), wherein
 the inverter controller is configured to subject the three-phase switching elements to pulse-width modulation (PWM) control using the PWM signal ([0049]: the in-vehicle inverter device 14 includes a PWM control section 50, which performs PWM-control of the switching elements); and 
the three-phase voltage command value deriving unit is configured such that, in a situation in which the two- phase voltage command values are the same, the three-phase voltage command value deriving unit derives, by switching at a switching period, sets of the three-phase voltage command values of which line voltages of the three-phase coils are the same ([0049]:  PWM control section 50, which performs PWM-control of the switching elements Qu1 to Qw2. The PWM control section 50 performs the PWM-control of the switching elements Qu1 to Qw2 based on the input voltage Vin, the three-phase voltage command values Vur, Vvr, Vwr) and variation ranges are different (Figs. 8-9 show different variation ranges for first correction command value and second correction command values; thus, variation ranges of the 3-phase voltage command value are different).
Kawashima doesn’t explicitly teach:
the three-phase voltage command value deriving unit is configured such that, in a case in which a voltage utilization factor, which is calculated based on the two-phase voltage command values and the acquisition result of the voltage acquiring unit, is less than or equal to a predetermined utilization factor threshold.
However, Miki teaches in para [0004]-[0005], the motor control signal generation means estimating an expected voltage utilization ratio, which is a ratio of requested output voltages to the maximum voltage applicable to the driving circuit, based on rotational angular velocity of the motor and current command values in the d/q coordinate system and corrects the current command values lest (to avoid the risk of ) the estimated expected voltage utilization ratio exceed a predetermined value equivalent to a voltage saturation limit. Further the motor control signal generation means calculates a d-axis current command value in order to perform field-weakening control lest (to avoid the risk of ) the estimated expected voltage utilization ratio exceed the predetermined value. Thus the voltage utilization factor remains less than or equal to a predetermined utilization factor threshold and the two phase voltage command values are the same, unchanged because the voltage utilization factor does not exceed the predetermined value and the motor control signal generation means doesn’t have to calculate new values since the threshold is not exceeded and no need to correct by reducing a q-axis current command value (see para [0005]). The line voltages are the same, that is the AC voltages are not changed since the q-axis current command value is not corrected, i.e. the voltage utilization ratio has not exceeded the threshold.
Given the teaching of Miki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the inverter controller of Kawashima with generation of voltage utilization factor that is less than or equal to a predetermined utilization factor threshold, the two-phase voltage command values are not changed, the three-phase voltage command value deriving unit derives by switching and the three-phase voltage command values of which AC voltage of the voltage coils are not changed in order to provide the maintenance of  the energy efficiency of the motor and motor operating noise. 

Regarding claim 11, as best understood, Kawashima teaches:
The vehicle on-board fluid machine according to claim 10, wherein the vehicle on-board fluid machine is a vehicle on-board motor-driven compressor ([0014]: an in-vehicle motor-driven compressor) that includes a compression unit driven by the vehicle on-board electric motor ([0028]-[0030]).
	
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The close prior art of record doesn’t explicitly teach the limitation:
 “wherein the first three-phase voltage command values are first three-phase change command values, of which a neutral point potential changes with a first neutral point amplitude, and the second three-phase voltage command values are second three-phase change command values, of which a neutral point potential changes with a second neutral point amplitude, which is greater than the first neutral point amplitude” of claim 7. 
The prior art Kawashima teaches in para [0010] that in the shifting correction period the neutral point voltage is shifted but doesn’t specifically teach a neutral point potential changes with a first neutral point amplitude, and the second three-phase voltage command values are second three-phase change command values, of which a neutral point potential changes with a second neutral point amplitude, which is greater than the first neutral point amplitude.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-2062-2070. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        12/3/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846